Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. “panning mechanism for adjusting a field of view of the at least one electro-optical sensor” in claim 1 (lines 3-4);
2. “panning mechanism to adjust the field of view of the at least one electro-optical sensor” in claims 1, 17, and 20-22;
3.  “controller configured to cause the panning mechanism to adjust the field of view of the at least one electro-optical sensor to obtain at least one exposure; determine spectral/radiometric illumination present on the diffuse reflector surface as recorded by pixels of a focal plane; cause the panning mechanism to adjust the field of view of the last least one electro-optical sensor to obtain at least one exposure of the object; and determine at least one characteristic of the object based on the determined spectral/radiometric illumination for the pixels of the at least one exposure when the diffuse reflector surface is within the field of view of the at least one electro-optical sensor and spectral/radiometric illumination for pixels of the at least one exposure of the object” in claim 1;
4.  “controller configured to; adjust a position of the field of view of the at least one electro-optical sensor so that the at least one narrow bank illumination source is within the field of view, thereby also positioning the at least one reflective member within the field of view of the at least one electro-optical sensor; and generate calibration parameters for the at least one electro-optical sensor based on data for at least one exposure detected by the at least one electro-optical sensor when the protective cover is in the retracted position and the diffuse reflector surface is within the field of view of the at least one electro-optical sensor” in claim 10;
5. “controller configured to adjust a position of the field of view of the at least one electro-optical sensor so that an object to be identified is within the field of view; and cause the at least one electro-optical sensor to detect data for the at least one exposure when the object to be identified is within the field of view of the at least one electro-optical sensor” in claim 11;
6. “controller configured to determine an absolute reflectivity for each pixel for the object to be identified based on the calibration parameters and the intensity count for each of the plurality of pixels” in claim 12;
7. “controller configured is configured to compare the determined absolute reflectivity for each pixel for the object to be identified to reflectivity values for known objects to identify the object to be identified” in claim 13; and
8. “controller caused the panning mechanism to adjust the field of view of the at least one electro-optical sensor to obtain the at least one exposure of the object by processing obtained exposures by the at least one electro-optical sensor to identify the at least one exposure including a target known to be proximate to the diffuse reflector surface” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 
Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-9, 11-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 1, 17, and 20-22, the claim provides for a “panning mechanism” but the specification does not provide the structure for these units to perform the claimed functions.  There is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both and unknown.
All dependent claims of the claims stated above are also rejected under 112(b) as carrying the same problems as stated above since they are dependent from the rejected claims.

 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 7-9, 11-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As disclosed above, claims 1, 17, and 20-22 are indefinite for failure to disclose adequate structure in the specification.  Because there is inadequate disclosure of the claimed invention, the inventor has also not provided sufficient disclosure to show possession of the invention.
All dependent claims of the claims stated above are also rejected under 112(a) as carrying the same problems as stated above since they are dependent from the rejected claims.

Response to Arguments
Applicant’s arguments in light of the amendments, see pages 9-14, filed 1/11/22, with respect to claims 1-5, 7-9, and 14-16 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-5, 7-9, and 14-16 have been withdrawn. 
Applicant’s arguments in light of the amendments, see pages 15-16, filed 1/11/22, with respect to claims 17-18 have been fully considered and are persuasive.  The 102 rejection of claims 17-18 has been withdrawn. 
Applicant’s arguments in light of the amendments, see page 15, filed 1/11/22, with respect to claim 20 have been fully considered and are persuasive.  The 102 rejection of claims 20 has been withdrawn. 



 Allowable Subject Matter
Claim 10 is allowed.
Claims 1-5, 7-9, 11-18, and 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(a), set forth in this Office action.
As to claims 1-5 7-9, 11-16, and 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical sensing system for determining at least one characteristic of an object, the system comprising:
at least one controller configured to:
                       cause the panning mechanism to adjust a field of view of at least one electro-optical sensor to obtain at least one exposure with a diffuse reflector surface within the field of view of the at least one electro-optical sensor; 
                       determine spectral/radiometric illumination present on the diffuse reflector surface as recorded by pixels of a focal plane of the at least one electro-optical sensor based on data for the at least one exposure when the diffuse reflector surface is within the field of view of the at least one electro-optical sensor; 
                      cause the panning mechanism to adjust the field of view of the at least one electro-optical sensor to obtain at least one exposure of the object; and 
                      determine at least one characteristic of the object based on the determined spectral/radiometric illumination for the pixels of the at least one exposure when the diffuse reflector surface is within the field of view of the at least one electro-optical sensor and spectral/radiometric illumination for pixels of the at least one exposure of the object, in combination with the rest of the limitations of claim 1.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical sensing system comprising:
at least one reflective member comprising a diffuse reflector surface positioned within a field of view of a at least one electro-optical sensor; 
a protective cover mounted to alt lease one reflective member, the at least one protective cover being configured to transition between an extended position, in which the at least one protective cover is over the diffuse reflector surface, and a retracted position, in which the at least one protective cover is spaced apart from the diffuse reflector surface exposing the diffuse reflector surface to the field of view of the electro-optical sensor;
and at least one narrow band illumination source connected to the protective cover, wherein the at least one controller is configured to adjust a position of the field of view of the at least one electro-optical sensor so that the narrow band illumination source is within the field of view, thereby also positioning the at least one reflective member within the field of view of the at least one electro-optical sensor, in combination with the rest of the limitations of the claim.
As to claims 17-18, and 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for calculating calibration parameters for at least one electro-optical sensor and for determining at least one characteristic of an object in at least one exposure captured by the at least one electro-optical sensor, the method comprising:
                     causing a panning mechanism to adjust a field of view of the at least one electro-optical sensor to obtain at least one exposure of a diffuse reflector surface by the at least one electro-optical sensor;
                    determining an intensity count for a plurality of pixels for at least one spectral band for the at least one exposure with the diffuse reflector surface within the field of view of the at least one electro-optical sensor;
 		causing a panning mechanism to adjust the field of view of the at least one electro- optical sensor to obtain at least one exposure of the object; and
  		determining at least one characteristic of the object based on the determined intensity count for the plurality of pixels with the diffuse reflector surface within the field of view of the at least one electro-optical sensor and spectral/radiometric illumination for pixels of the at least one exposure of the object, in combination with the rest of the limitations of claim 17.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for directly measuring reflectivity of objects in a scene with at least one electro-optical sensor, the method comprising:
causing a panning mechanism to adjust a field of view of the at least one electro-optical sensor to obtain at least one exposure with a diffuse reflector surface within the field of view of the at least one electro-optical sensor;
  	determining an intensity count for a plurality of pixels for at least one spectral band for the at least one exposure with the diffuse reflector surface within the field of view of the at least one electro-optical sensor;
 causing a panning mechanism to adjust the field of view of the at least one electro-optical sensor to obtain at least one exposure of an object to be identified is within the adjusted field of view;
 	obtaining at least one exposure including the object to be identified with the at least one electro-optical sensor;
 	determining an intensity count for a plurality of pixels for the at least one spectral band for the obtained at least one exposure of the object to be identified; and
 	dividing the intensity counts for pixels including the object to be identified by the intensity counts for pixels including the diffuse reflector surface to provide a direct measure of reflectivity of a surface of the object to be identified, in combination with the rest of the limitations of the claim.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
March 2, 2022

/Shawn Decenzo/Primary Examiner, Art Unit 2877